DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10511090 and 10944169. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims encompasses the full scope of the Patent.
Regarding claim 1, Patent ‘090 claims (Claims 1 and 2) an antenna mount for use with a telecommunication antenna having at least one AISG antenna control unit (ACU), said antenna mount comprising: an antenna interface mounted to said antenna, said antenna interface comprising an antenna mast having an upper mast pivot and a lower mast pivot (Claim 1 includes lower hinge connector and an upper downtilt bracket), a mechanical downtilt assembly including a lower hinge assembly connected between said antenna mast and a lower portion of said antenna, and an extensible upper hinge assembly connected between said antenna mast and an upper portion of said antenna; and a structure interface mounted to a mounting pole of an installation structure, said structure interface comprising, an upper mount body secured to said mounting pole and having a pivot rotatably receiving said upper mast pivot, a lower mount body secured to said mounting pole and having a pivot rotatably receiving said lower mast pivot; and a mount azimuth control unit (MACU) having a motor, a drive gear 
The remaining claims are claimed in the dependent claims.
Regarding claim 1, Patent ‘169 claims (Claims 1 and 5) an antenna mount for use with a telecommunication antenna having at least one AISG antenna control unit (ACU), said antenna mount comprising: an antenna interface mounted to said antenna, said antenna interface comprising an antenna mast having an upper mast pivot and a lower mast pivot (upper and lower pivots), a mechanical downtilt assembly including a lower hinge assembly (see claim 5) connected between said antenna mast and a lower portion of said antenna, and an extensible upper hinge assembly (see claim 5) connected between said antenna mast and an upper portion of said antenna; and a structure interface (see claim 1) mounted to a mounting pole of an installation structure, said structure interface comprising, an upper mount body secured to said mounting pole and having a pivot rotatably receiving said upper mast pivot, a lower mount body secured to said mounting pole and having a pivot rotatably receiving said lower mast pivot; and a mount azimuth control unit (MACU) having a motor (see claim 1), a drive gear interconnected between said motor and said antenna interface, and an AISG compatible motor controller, said motor being controllable to drive rotatable movement of said antenna interface about a vertical axis through a range of azimuth angle positions, wherein the ACU and the MACU are serially interconnected through respective AISG communication ports to an AISG control interface for serial remote control thereof (see claim 1).
The remaining claims are claimed in the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896